Name: Regulation (EEC) No 1063/69 of the Commission of 6 June 1969 establishing the list of bodies authorized to issue certificates pursuant to Commission Regulation (EEC) No 1062/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 271 No L 141 . 34 Official Journal of the European Communities 6.6.69 REGULATION (EEC) No 1063/69 OF THE COMMISSION of 6 June 1969 establishing the list of bodies authorised to issue certificates pursuant to Commission Regulation (EEC) No 1062/69  to supply to the Commission and to Member States, upon request, all necessary information to enable them to assess the details shown in the certificates ;  to send direct to the competent authorities of the importing Member State the second copy of each certificate, within three days from the date of issue; Whereas it is therefore appropriate to prepare the list provided for in Regulation (EEC) No 1062/69 and to include that body in the list ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/691 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 4 thereof; Whereas in acco:dance with Article 4 ( 1 ) of Commission Regulation (EEC) No 1062/692 of 6 June 1969, specifying the requirements relating to certificates the production of which is required for cheese fondues to be classified under sub-heading No 21.07 E of the Corrmon Customs Tariff, a certificate is valid only if it is duly certified by one of the bodies shown in a list to be prepared ; Whereas a body may be included in any such list only if it satisfies the requirements of Article 5 ( 1 ) of Regulation (EEC) No 1062/69 ; Whereas Switzerland recognises as an issuing body the 'Union suisse du commerce de fromage HAS ADOPTED THIS REGULATION: Article 1 SA/Schweizerische Kaseunion AG/Unione svizzera per il commercio del formaggio SA' in Berne ; The list of issuing bodies referred to in Article 4 (2) of Regulation (EEC) No 1062/69 is set out in the Annex to this Regulation . Article 2 Whereas that body has undertaken :  to verify the derails shown in the certificates, a specimen form of which is annexed to Regulation (EEC) No 1062 /69 ; This Regulation shall enter into force on 1 July 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1969 . For the Commission The President Jean REY 1 OJ No L 14, 21.1.1969, p. 1 . 2 OJ No L 141 , 12.6.1969, p. 31 . 272 Official Journal of the European Communities ANNEX Issuing Body Country Union suisse du commerce de fromage SA/Schweizerische KÃ ¤seunion AG/Unione svizzera per il commercio del formag ­ gio SA, Berne Switzerland